             Case 1:20-cv-01469-DLF Document 56 Filed 09/18/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


BLACK LIVES MATTER D.C., et al.,

                 Plaintiffs,

        v.
                                                      No. 1:20-cv-01469-DLF
DONALD J. TRUMP, et al.

                 Defendants.


     PLAINTIFFS’ MOTION TO REQUIRE FURTHER IDENTIFICATION OF
   DEFENDANTS OR, IN THE ALTERNATIVE, FOR ISSUANCE OF SUMMONSES

       Plaintiffs hereby move to require Defendants Monahan and Newsham to provide the first

and last names of twelve individual Defendants who were identified in Plaintiffs’ Third Amended

Complaint only by last name or identifying number, because the Clerk will not otherwise issue

summonses for these Defendants. In the alternative, Plaintiffs seek an order directing the Clerk to

issue summonses to these Defendants as currently identified. The federal Defendants do not

consent to this motion. Plaintiffs contacted counsel for Defendant Newsham on September 14, and

again on September 16, to ascertain his position on this motion. His counsel have responded, but

are not yet prepared to take a position; Plaintiffs will notify the Court and narrow the relief

requested if Defendant Newsham’s ultimate response narrows the scope of any dispute.

       This Court recently granted Plaintiffs’ motion for leave to file a third amended

complaint and accepted Plaintiffs’ Third Amended Complaint, ECF 52, which added the names or

other identifying information for twenty-two formerly unnamed (e.g., “John Doe”) Defendants.

However, when Plaintiffs requested summonses for the new defendants, ECF 53, the Clerk did not

issue summonses for Defendants who were named by means other than first name or initial and
          Case 1:20-cv-01469-DLF Document 56 Filed 09/18/20 Page 2 of 6




last name. The Clerk declined to issue summonses for Defendants identified only by badge

numbers, helmet numbers, arm patch numbers, and/or last names, specifically:

       U.S. Park Police Officer [First Name Unknown] Seberling;

       U.S. Park Police Officer Helmet Number A702;

       U.S. Park Police Officer Helmet Number A704;

       U.S. Park Police Officer Helmet Number A706;

       U.S. Park Police Officer Helmet Number B714;

       U.S. Park Police Officer Helmet Number C723;

       U.S. Park Police Officer Helmet Number C735;

       U.S. Park Police Officer Arm Patch Number JD97;

       U.S. Park Police Officer Arm Patch Number LP71;

       U.S. Park Police Officer Arm Patch Number SK10;

       MPD Officer [First Name Unknown] Hargrove (badge number 3176); and

       MPD Officer [First Name Unknown] Taylor (helmet number 5705).

See ECF 55; see also ECF 52 (Third Amended Complaint) at 3 (caption), 12 (badge numbers).

       Undersigned counsel contacted the Clerk’s Office on September 14, 2020 to inquire about

summonses for these Defendants and was informed that the Clerk’s Office would not issue

summonses for these Defendants because not enough information was provided.

       In order to move the case along, and because Plaintiffs have identified Defendants with

adequate specificity, Plaintiffs now move this Court for an order requiring that the existing

Defendants provide the names of the twelve Defendants identified by numbers or last names only,

or in the alternative for an order directing the Clerk to issue summonses to these defendants.




                                                2
          Case 1:20-cv-01469-DLF Document 56 Filed 09/18/20 Page 3 of 6




       As the D.C. Circuit has explained, “[t]he general attitude of the federal courts is that the

provisions of Rule 4 should be liberally construed in the interest of doing substantial justice and

that the propriety of service in each case should turn on its own facts within the limits of the

flexibility provided by the rule itself.” FTC v. Compagnie de Saint-Gobain-Pont-A-Mousson, 636

F.2d 1300, 1312 & n.61 (D.C. Cir. 1980). More specifically, numerous courts have recognized that

defendants can be added to cases with less information than full names. “[M]ere inability to state

the individual defendants by name . . . does not warrant dismissal . . . if the allegations in the

complaint allow for the specific persons to be subsequently identified with reasonable certainty.”

Smith-Bey v. Hosp. Adm’r, 841 F.2d 751, 759 (7th Cir. 1988). Here, Plaintiffs have identified

badge numbers, helmet numbers, arm patch numbers, and/or last names of officers named as

defendants, along with their respective employing agencies. This comports with the requirements

of Rule 4, as the Court implicitly recognized when it granted leave to file the Third Amended

Complaint. Courts have deemed the naming of a defendant to have been sufficient or issued

summonses for law enforcement officials based on information comparable to (or even less

illuminating than) what Plaintiffs have provided here—such as a description of officers by shift,

Donald v. Cook Cty. Sheriff’s Dep’t, 95 F.3d 548, 559-60 (7th Cir. 1996); where a plaintiff

provided just a last name and badge number, McCurdy v. Johnson, No. 2:08-cv-0176, 2012 WL

3135906, at *1 n.1 (D. Nev. Aug. 1, 2012); or where defendants were identified by last name,

place of employment, and position, Johnson v. Kelly, No. 2:11-cv-01858, 2013 WL 129394, at *1

(D. Nev. Jan. 8, 2013)); see also Maggette v. Dalsheim, 709 F.2d 800, 803 (2d Cir. 1983) (ordering

that plaintiff be allowed to amend and serve “additional prison officials named or described in the

complaint” (emphasis added)); Huertas v. City of Camden, No. CV 03-4025, 2003 WL 27386399,

at *2 (D.N.J. Oct. 17, 2003) (noting that defendant “City of Camden Police Officer with badge



                                                3
          Case 1:20-cv-01469-DLF Document 56 Filed 09/18/20 Page 4 of 6




number 1130” was “identified with sufficient precision to permit service by the United States

Marshals Service”).

       Requiring existing defendants to provide the full names of such partially identified

defendants is a minimally burdensome and well-trod path forward in such circumstances. Ordering

Defendants Monahan and Newsham to provide the first and last names of the officers whose

summonses have not been issued is a simple expedient that would move the case forward without

significant burden to Defendants. Badge numbers, helmet numbers, arm band numbers, and/or last

names are all unique identifiers; based on this information, agency heads like Defendants Monahan

and Newsham can easily ascertain from internal records the full names of these individuals, who

were on duty at or near Lafayette Square on June 1 between 6 and 7 pm. See, e.g., Murphy v.

Kellar, 950 F.2d 290, 293 (5th Cir. 1992); Battle v. City of New York, No. 14 CIV. 5263, 2014 WL

5427701, at *2 (E.D.N.Y. Oct. 24, 2014). Such an order would be much more limited than the

discovery the Court previously denied: it would require Defendant Monahan to provide nothing

more than 10 names of specific, already-identified individuals who work for him, and Defendant

Newsham to provide 2 such names—as opposed to the lists and additional identifying information

Plaintiffs previously sought.

       In accordance with the above examples and with the D.C. Circuit’s general admonition to

“do[] substantial justice” and to recognize the “flexibility” provided by Rule 4, the Court should

therefore order the existing Defendants to provide the full names of the Defendants that Plaintiffs

have identified by their last names and/or identifying numbers.

       Alternatively, the Court should order the Clerk to issue Plaintiffs’ requested summonses

with the identifying information Plaintiffs have provided, so that Plaintiffs can attempt to locate

and serve the individuals they have identified.



                                                  4
        Case 1:20-cv-01469-DLF Document 56 Filed 09/18/20 Page 5 of 6




      For these reasons, the motion should be granted. A proposed order is filed herewith.

September 18, 2020                                 Respectfully submitted,

                                                   /s/ Scott Michelman
                                                   Scott Michelman (D.C. Bar No. 1006945)
                                                   Arthur B. Spitzer (D.C. Bar No. 235960)
                                                   Michael Perloff (D.C. Bar No. 1601047)
                                                   AMERICAN CIVIL LIBERTIES
                                                   UNION FOUNDATION
                                                   OF THE DISTRICT OF COLUMBIA
                                                   915 15th Street NW, Second Floor
                                                   Washington, D.C. 20005
                                                   (202) 457-0800
                                                   smichelman@acludc.org
                                                   aspitzer@acludc.org
                                                   mperloff@acludc.org

                                                   Kaitlin Banner (D.C. Bar No. 1000436)
                                                   Tristin Brown (D.C. Bar No. 1671642)
                                                   Dennis Corkery (D.C. Bar No. 1016991)
                                                   Hannah Lieberman (D.C. Bar No. 336776)
                                                   Jonathan Smith (D.C. Bar No. 396578)
                                                   WASHINGTON LAWYERS’
                                                   COMMITTEE FOR CIVIL RIGHTS AND
                                                   URBAN AFFAIRS
                                                   700 14th Street, NW, Suite 400
                                                   Washington, D.C. 20005
                                                   Phone: (202) 319-1000
                                                   Fax: (202) 319-1010
                                                   kaitlin_banner@washlaw.org
                                                   tristin_brown@washlaw.org
                                                   dennis_corkery@washlaw.org
                                                   hannah_lieberman@washlaw.org
                                                   jonathan_smith@washlaw.org

                                                   Jon Greenbaum (D.C. Bar No. 489887)
                                                   Arthur Ago (D.C. Bar No. 463681)*
                                                   David Brody (D.C. Bar No. 1021476)
                                                   Arusha Gordon (D.C. Bar No. 1035129)
                                                   Noah Baron (D.C. Bar No. 1048319)
                                                   LAWYERS’ COMMITTEE FOR CIVIL
                                                   RIGHTS UNDER LAW
                                                   1500 K Street N.W., Suite 900
                                                   Washington, D.C. 20005
                                                   (202) 662-8600

                                              5
Case 1:20-cv-01469-DLF Document 56 Filed 09/18/20 Page 6 of 6




                                  jgreenbaum@lawyerscommittee.org
                                  aago@lawyerscommittee.org
                                  dbrody@lawyerscommittee.org
                                  agordon@lawyerscommittee.org
                                  nbaron@lawyerscommittee.org

                                         *Application to this Court pending

                                  John A. Freedman (D.C. Bar No. 453075)
                                  David E. Kouba (D.C. Bar No. 483145)
                                  Thomas D. McSorley (D.C. Bar No. 1001890)
                                  Sonia Tabriz (D.C. Bar No. 1025020)
                                  ARNOLD & PORTER KAYE SCHOLER
                                  LLP
                                  601 Massachusetts Avenue, N.W.
                                  Washington, D.C. 20004
                                  (202) 942-5000
                                  John.Freedman@arnoldporter.com
                                  David.Kouba@arnoldporter.com
                                  Tom.McSorley@arnoldporter.com
                                  Sonia.Tabriz@arnoldporter.com

                                  Counsel for Plaintiffs




                              6
